PER CURIAM.
In this direct criminal appeal, the Public Defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record satisfies us that no good faith argument can be made that reversible error occurred in the trial court. Accordingly, we affirm the revocation of appellant’s probation and the sentence imposed. However, we note that apparently no written order was entered revoking probation. On remand, the trial court is directed to enter a written order consistent with its oral pronouncement revoking appellant’s probation.
BOOTH, WOLF and BENTON, JJ., concur.